The appellant was convicted in the Municipal Court of Cincinnati of speeding, in violation of Section 74-57 of the Code of Ordinances, was fined $10 and his driving license was suspended for ten days. During the ten days he was arrested and charged in the same court with driving an automobile while his license was suspended, in violation of Section 6296-29, General Code. He was sentenced to the Cincinnati work house for 60 days, fined $100 and his driver's license suspended for one year.
The appellant appealed from both convictions to the Common Pleas Court. In that court the two appeals were consolidated and upon hearing the court affirmed both convictions.
This appeal is from that judgment of affirmance.
It is contended that the state of Ohio has pre-empted the field as to granting and suspending drivers' licenses and that, therefore, the municipal ordinance on that subject is void. In view of Section 6296-30, General Code, we are of the opinion that we are not confronted with the necessity of determining whether there is any conflict between the state law and the municipal ordinance. By that section, it is enacted in part that:
"(b) Whenever a person is found guilty under the laws of this state or any ordinance of any political subdivision thereof, of operating a motor vehicle, in violation of such laws or ordinances, relating to reckless operation, the trial court of any court of record may, in addition to or independent of, all other penalties provided by law, suspend for any period of time *Page 300 
or revoke the license to drive of any person so convicted or pleading guilty to such offenses for such period as it may determine, not exceeding the period of one year."
That section expressly confers power upon all courts of record to suspend a driver's license for not to exceed one year. The Municipal Court of Cincinnati is a court of record. And we think that an ordinance prohibiting speeding is an ordinance relating to reckless operation of an automobile within the meaning of the statute.
A somewhat more difficult problem is presented by the second conviction and suspension. It raises the question of whether this statute providing for punishment for driving while the license is suspended is a law "relating to reckless operation" of an automobile.
It should be observed that Section 6296-29, General Code, making it a misdemeanor to drive while the license is suspended, and Section 6296-30, General Code, empowering all courts of record to suspend drivers' licenses, are sections of the "driver's license law of Ohio," which was enacted "To regulate the use of public highways." Their juxtaposition would also seem to indicate that the General Assembly though it was dealing with related matters.
Certainly, the power to suspend for speeding has relation to reckless driving and, if so, the power to enforce the suspension has equal relevancy.
For these reasons, the judgment is affirmed.
Judgment affirmed.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur in the syllabus, opinion and judgment. *Page 301